Motion to dismiss appeal granted unless the appellant files and serves her case on appeal and brief on or before August 16, 1941, and is ready for argument at the September Order and General Calendar Term of this court commencing September 22, 1941; and also unless the plaintiff-appellant within ten days after the service of this order cancels the lis pendens now on record against the real property owned by the respondents personally. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.